Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As to claims 1-20, the prior art of record does not teach or render obvious the limitations recited in claims 1, 13 and 17, when taken in the context of the claims as a whole, specific to each application may require memory services that can be accelerated using configurable memory assistance circuits associated with different levels of a memory hierarchy. Integrated circuit design tools may be used to generate configuration data for programming the configurable memory assistance circuits. During compile time, identify memory service patterns in a source code, match the identified memory service patterns to corresponding templates, parameterize the matching templates, and then synthesize the parameterized templates to produce the configuration data. During run time, mapping the memory services required by each application to available memory assistance circuits in the system. The mapped memory assistance circuits are programmed by the configuration data to provide the desired memory service capability.

Moreover, evidence for modifying the prior art teachings by one of ordinary skill level in the art was not uncovered so as to result in the invention as recited in claims 1, 13 and 17.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM K CAO whose telephone number is (571)272-3760. The examiner can normally be reached Monday-Friday 8:30am-2:00pm, 4:00pm-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 571-272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIEM K CAO/Primary Examiner, Art Unit 2196                                                                                                                                                                                                                                                                                                                                                                                                                
DC
July 15, 2022